Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
Applicant's submission dated 1/5/21 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/22 is being considered by the examiner.
Drawings
The drawings are objected to because throughout the figures, --gas-- is misspelled as "gass".
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: There is no corresponding description for reference numerals 111 and 112 referred to in FIG.s 4 and 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Objections
Claims are objected to because of the following informalities:  "and/or" in claim 13 should be deleted. "and/or" in claims 14, 15, 23, 24 and 25 should be corrected to __or__. "and/or" in claims 19 and 29 should be corrected to __and__. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, it is not explicitly clear what applicant intends by "safe manner" in the limitation "propagating a divergent safe manner".
Scope of claim 23 is not clear since it is not clear which of the following is intended to be part of the claim scope for the intended inventive subject matter: "[two lasers] aligned to generate two or more similar or cross polarization laser beams, with or without spatial separation on the target".
In claim 23 it is not clear what applicant intends by "adjustable […] angular offset control". 

claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over FULLERTON (US 7046187).
Regarding claim 13, FULLERTON discloses a localized laser-based interceptor system for low flying targets (FIG.s 1-17), the system comprising: a) a SWIR, MWIR or LWIR laser (such as 212 FIG.s 2-4); b) a large aperture optical beam delivery system (such as 214 FIG.s 2-4) configured for converting an optical laser beam into an adjustable beam converging to a minimal spot on the low flying target (capable of being focused, see col. 5 line 66) and further propagating in a divergent safe manner (understood as diverge, which is physically required of any converging beam to then diverge after the focal point), wherein the optical beam delivery system is configured to adjust a focal distance and the spot size on the target (capable thereof), whereby the spot size is adjustable (see col. 11 line 53 to col. 12 line 21) for optimal damage performance on a plastic target (capable of being configured thereto), as a function of the distance from the target, the velocity of the target across the laser beam spot (see col. 3 line 62 to col. 4 line 1, col. 10 line 58-62, col. 11 line 35-60), and whereby the small spot size on the 
Although the FULLERTON does not explicitly show the system being explicitly utilized for optimal damage on plastic targets, such as kite balloons, and further propagating in a divergent safe manner, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the prior art as a functionally capable and structurally equivalent of the claimed laser system, capable of being optimized for focusing a beam on a desired target and in doing so the beam would diverge after the focusing, and absent any significant structural details of the essential claimed subject matter in the claim language, any modification or alteration of this assembly, to perform the desired function according to a preferred application, is within the ordinary skills in the art. 
Regarding the laser being MWIR or LWIR, absent any details, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate any known and workable laser type, such as MWIR or LWIR lasers optimal for the intended application of the assembly. 
Furthermore, regarding "the small spot size on the target results in a reduced danger zone for personnel and equipment, due to fast expansion of the laser beam beyond the target location", one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the system of FULLERTON as a functionally capable and structurally equivalent of the claimed assembly, and absent any significant structural details of what yields the desired beam divergence in the claim language, any 
Regarding claim 23, FULLERTON discloses a localized laser-based interceptor system for low flying targets (FIG.s 1-17), the system comprising: a) two or more SWIR, MWIR or LWIR lasers (part of 212 FIG.s 2-7, see col. 5 line 66) aligned to generate two or more similar or cross polarization laser beams, with or without spatial separation on the target; b) one or more large aperture optical beam delivery systems (214 FIG.s 2-7) with adjustable focal distance (see col. 5 line 66), spot size (see col. 11 line 53 to col. 12 line 21) and angular offset (at least structurally required) control of the output beams the one or more systems are configured for converting each of the two or more laser beams into adjustable beams converging to a minimal spot on the low flying target and further propagating in a divergent safe manner (operationally required; understood as diverge, which is physically required of any converging beam to then diverge after the focal point), whereby the spot-size of each of the two or more beam is adjustable for optimal damage performance on plastic targets as a function of the distance from the target, the velocity of the target across the laser beam spot, and whereby the relative convergence of the two or more beams is adjustable so that their spots overlap on or in close proximity of the target (see col. 3 line 62 to col. 4 line 1, col. 10 line 58-62, col. 11 line 35-60).
Furthermore, absent persuasive evidence that the cross polarization is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ cross polarization lasers in accordance to an optimal energy delivery in accordance to a preferred application of the assembly. 

Regarding the laser being MWIR or LWIR, absent any details, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate any known and workable laser type, such as MWIR or LWIR lasers optimal for the intended application of the assembly. 
Regarding claims 14 and 24, FULLERTON further discloses the low flying targets comprise kites, balloons and/or unmanned aerial vehicles (UAVs) (206 FIG.s 2-7).
Regarding claims 15 and 25, FULLERTON further discloses a target designating unit (204, 210 FIG.s 2-7) configured for determining a distance, velocity and/or direction of the low-flying target.
Regarding claims 16 and 26, FULLERTON further discloses a platform (such as 402 FIG. 4) provided with leveling jacks configured for levelling and stabilizing said platform.
claims 17 and 27, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to mount said platform on a self-propelled vehicle in accordance to a preferred application of the system.
Regarding claims 18 and 28, FULLERTON further discloses said target designating unit comprises aiming elements (see 204a-204d FIG. 4, 204 and 704 FIG. 7). Furthermore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a known and workable aiming camera with the target designating unit of FULLERTON optimal for a preferred application of the system. 
Regarding claims 19 and 29, FULLERTON further discloses said target designating unit comprises at least two aiming elements (see 204a-204d FIG. 4 and 204 and 704 FIG. 7)  for cooperatively determining a direction (evident) and/or distance to the low flying target.
Although FULLERTON does not explicitly refer to the element as a camera or an aiming camera, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize any known detection device, such as any known cameras, in accordance to a preferred application of the assembly. 
Regarding claims 20 and 30, FULLERTON further discloses said target designating unit comprises an element (see 204a-204d FIG. 4, 204 and 704 FIG. 7) for recognizing the low flying target. Furthermore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a known and workable camera as the element with the target designating unit of FULLERTON optimal for a preferred application of the system. 
claims 21 and 31, absent any clear structural link between the claimed function and the rest of the apparatus, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed employ known methods of recognizing of the low flying target, such as it being at least partially based on deep learning algorithms, in accordance to a preferred application of the system.
Regarding claims 22 and 32, FULLERTON further discloses the target designating unit comprises at least one element (204, 704 FIG.s 4 and 7).
Although FULLERTON does not explicitly refer to the element as an infrared camera, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize any known detection device, such as any known cameras, in accordance to a preferred application of the assembly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NEMTSEV (US 2003/0233931), TAYLOR (US 8203109), MARRON (US 7405834), MELINE (US 8927935), EINSTEN (US 3427611).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875